07/23/2021



                                                                                    Case Number: DA 21-0276
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 21-0276

Twin Creeks Farm & Ranch LLC,
        Claimant and Appellant
vs.

Petrolia Irrigation District; Twin Creeks
Farm & Ranch LLC; Daniel W. Iverson              GRANT OF EXTENSION
          Objectors and Appellees

Daniel W. Iverson; Wilks Ranch
Montana LTD
        Notice of Intent to Appear



      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until August 30, 2021, to prepare, file, and serve the

Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             July 23 2021